DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,10-17 and 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3,5,14-15 and 19 of U.S. Patent No.10999630 B2(“’630”). Although the conflicting claims are not identical, they are not patentably distinct from each other because, if allowed would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See also MPEP § 804.
claims 2-3, 7,10 and 20 instant application not disclosed in the claims of ‘630 patent. 
As to claim 2, Ansari (US 7987490 B2) discloses wherein the instructions, when executed by the  one or more processors, cause the computing system further to: determine a data reception characteristic for the requesting device to retrieve the  particular video resource via the network path,  wherein the instructions, when executed by the one or more processors, cause the computing system to determine the predicted impact for the network path based at least on the respective data reception characteristic determined for the network path (see fig.6,el.606,607a; col.28,ll.26-41 and col.28,ll.52-61). 
Therefore, it would have to been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘630 claims with the teaching as taught by Ansari in order to provide quality of service by reduced latency and improved reliability.
As to claim 3, Ansari further discloses wherein the instructions, when executed by the one or more processors, cause the computing system further to: determine, responsive to the request, a current hardware resource status of the one or more hardware resources of the requesting device,  wherein the instructions, when executed by the one or more processors, cause the computing system to control the retrieval and/or playback of the particular video resource by the requesting device based on comparing the predicted impact determined for the network path with the current hardware resource status of the one or more hardware resources of the requesting device (see fig.6,el.604-606; col.28,ll.10-41). 
As to claim 7, Ansari further discloses the local storage (see fig.5, el.154; col.28, ll.56-61). 
As to claim 10, Ansari further discloses wherein the instructions, when executed by the  one or more processors, cause the computing system further to: determine, for each network path option of the set of network path options, a respective data reception characteristic for the requesting device to retrieve the particular video resource via 5 the network path option, wherein the instructions, when executed by the one or more processors, cause the computing system to determine the respective predicted impact for each network path option based at least on aggregating the respective data reception characteristics determined for a  combination of multiple of the network path options (see fig.6,el.606; col.28,ll.26-41 and col.28,ll.52-61). 
As to claim 20, Ansari further discloses wherein the determining the respective predicted impact for each network path option is based at least on aggregating the respective data reception characteristics determined for a combination of multiple of the network path options (see fig.6, el.606; col.28, ll.26-41 and col.28, ll.52-61).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7987490 B2 to Ansari et al.
As to claims 1 and 15, Ansari discloses a computing system/ a method, comprising: one or more network interfaces to communicatively couple with one or more remote servers via one or more remote communication networks, and to communicatively couple with one or more video playback client devices via one or more local communication networks (see fig.1-2,5; col.25,ll.55-col.26,ll.8);  one or more processors; and one or more computer-readable storage media having computer executable instructions stored thereon, which, when executed by the one or more see col.3,ll.25-29 and col.19,ll.11-19), causes the computing system to: receive a request from a requesting device of the video playback client devices via the one or more local communication networks to retrieve a particular video resource from a plurality of video resources that are available from the one or more remote servers via the one or more remote communication networks(see fig.6,el.604; col.28,ll.10-25); determine, responsive to the request, a network path by which to deliver the particular video resource from the one or more remote servers to the requesting device via the one or more remote communication networks, the computing system, and the one or more local communication networks; determine a predicted impact to one or more hardware resources of the requesting device that is predicted to result from retrieval and/or playback of the particular video resource by the requesting device via the network path (see fig.6,el.605,606; col.28,ll.26-51); and  control the retrieval and/or playback of the particular video resource by the requesting  device based on the predicted impact determined for the network path (see fig.6,el.607a,607b,608; col.28.ll.52-col.29,ll.29). 
As to claim 2, Ansari further discloses wherein the instructions, when executed by the  one or more processors, cause the computing system further to:  determine a data reception characteristic for the requesting device to retrieve the  particular video resource via the network path,  wherein the instructions, when executed by the one or more processors, cause the computing system to determine the predicted impact for the network path based at least on the respective data reception characteristic determined for the network path (see fig.6,el.606,607a; col.28,ll.26-41 and col.28,ll.52-61). 
As to claim 3, Ansari further discloses wherein the instructions, when executed by the one or more processors, cause the computing system further to: determine, see fig.6,el.604-606; col.28,ll.10-41). 
As to claims 4 and 16, Ansari further discloses wherein the instructions, when executed by the  one or more processors, cause the computing system further to:  control the retrieval and/or playback of the particular video resource by automatically  initiating the retrieval and/or playback of the particular video resource by the requesting device via the network path based on the comparing indicating that the predicted impact determined for  the network path is compatible with the current hardware resource status of the one or more  hardware resources of the requesting device (see fig.6, el.607b; col.29,ll.13-16). 
As to claims 5 and 17, Ansari further discloses wherein the instructions, when executed by the  one or more processors, cause the computing system further to: control the retrieval and/or playback of the particular video resource by preventing the retrieval and/or playback of the particular video resource by the requesting device via the network path based on the comparing indicating that the predicted impact determined for the network path is incompatible with the current hardware resource status of the one or more hardware resources of the requesting device (see col.28,ll.45-49). 
As to claim 6, Ansari further discloses wherein the instructions, when executed by the one or more processors, cause the computing system to determine the predicted impact to the one or more hardware resources by: determining a first respective predicted impact predicted to result from streaming retrieval and/or playback of the particular video resource by the requesting device via the network path; and  determining a second respective predicted impact predicted to result from downloading the particular video resource to local storage via the network path, and subsequent playback of  the particular video resource from the local storage (see fig.6,el.607a; col.28,ll.52-61). 
As to claim 7, Ansari further discloses the local storage (see fig.5, el.154; col.28, ll.56-61). 
As to claim 10, Ansari further discloses wherein the instructions, when executed by the  one or more processors, cause the computing system further to: determine, for each network path option of the set of network path options, a respective data reception characteristic for the requesting device to retrieve the particular video resource via 5 the network path option, wherein the instructions, when executed by the one or more processors, cause the computing system to determine the respective predicted impact for each network path option based at least on aggregating the respective data reception characteristics determined for a  combination of multiple of the network path options (see fig.6,el.606; col.28,ll.26-41 and col.28,ll.52-61). 
As to claim 11, Ansari further discloses wherein the instructions, when executed by the one or more processors, cause the computing system further to: determine, responsive to the request, a current hardware resource status of the one or more hardware resources of the requesting device,  wherein the instructions, when executed see fig.6,el.604-606,607a; col.28,ll.10-41 and col.28,ll.52-56). 
As to claim 12, Ansari further discloses wherein the instructions, when executed by the one or more processors, cause the computing system further to: control the retrieval and/or playback of the particular video resource by directing the retrieval and/or playback of the particular video resource by the requesting device via one or more of the plurality of network path options based on the comparing indicating that the respective predicted impact determined for the one or more of the plurality of network path  options is compatible with the current hardware resource status of the one or more hardware resources of the requesting device (see fig.6,el.607b; col.29,ll.13-16). 
As to claim 13, Ansari further discloses wherein the instructions, when executed by the one or more processors, cause the computing system further to: control the retrieval and/or playback of the particular video resource by preventing the retrieval and/or playback of the particular video resource by the requesting device via one or  more of the plurality of network path options based on the comparing indicating that the respective predicted impact determined for the one or more of the plurality of network path options is incompatible with the current hardware resource status of the one or more hardware resources of the requesting device (see col.28,ll.26-49). 
 As to claim 14, Ansari further discloses wherein the instructions, when executed by the one or more processors, cause the computing system to determine, for each see fig.6,el.607a; col.28,ll.52-61).
As to claim 20, Ansari further discloses wherein the determining the respective predicted impact for each network path option is based at least on aggregating the respective data reception characteristics determined for a combination of multiple of the network path options (see fig.6, el.606; col.28, ll.26-41 and col.28, ll.52-61).

Allowable Subject Matter
Claim 8-9 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0222063 A1 to Mao et al.
US 2020/0044988 A1 to Liu et al.
US 2016/0044115 A1 to Hill et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424